The Clemmer-Johnson Co. is a corporation engaged in building and construction work and has operated in compliance with the Workmen’s Compensation Act. On Jan. 11, 1924, five. employees of the Company were_ injured while working on a scaffold in connection with the erection of a certain- school building. In due time, all of said employees received the ordinary compensation from the State Insurance Fund; to which they were found entitled. Sometime thereafter, said employees made application to the Industrial Commission for an additional compensation in the nature of penalties, based-upon the alleged violation, by the Construction Co. of specific requirements adopted by the Commission Jan. 1, 1924, and which were attempted to be made effective (although not published until after Jan. 11, 1924) as of Jan. 1.
• Subsequently the Commission found that the Construction Co. had violated the order of the Commission in respect to the specific requirements and decreed that it should pay to the injured employees a certain sum because of such violation.
The Construction Co. filed a petion in the Supreme Court and the Commission demurred thereto, on the grounds that the Supreme Court has no jurisdiction over the subject matter, and the facts do not state a cause of action.
The Construction Co. contends that the one question is, whether the Supreme Court has jurisdiction to vacate an order of the Industrial Commission based on the violation of a specific requirement which at the time of the alleged violation was not published. 871-38 GC provides in part, that an employer dissatisfied with an order of the Commission may commence an action in the Supreme Court of Ohio.